J-A12024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHARLES ANTELL,                                   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

FIRST NIAGARA BANK, N.A.

                                                      No. 2273 EDA 2015


                       Appeal from the Order July 8, 2015
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2014-30419


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                       FILED SEPTEMBER 30, 2016

        Appellant, Charles Antell, appeals from the order entered in the

Montgomery County Court of Common Pleas, sustaining the preliminary

objections of Appellee, First Niagara Bank, N.A., and dismissing Appellant’s

complaint with prejudice. We affirm.

        The relevant facts and procedural history as taken from the certified

record are as follows. In 2006, Appellant entered into a mortgage loan

agreement with Harleysville National Bank & Trust Company. Thereafter, the

loan was sold to the Federal Home Loan Mortgage Corporation (“Freddie

Mac”), and Appellee acquired Harleysville National Bank rendering Appellee

the servicer of Appellant’s mortgage loan. In 2012, Appellant stopped

making loan payments because Appellee would not disclose to Appellant the

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12024-16


owner of his loan. On March 21, 2013, Appellant filed a pro se complaint in

federal district court. The district court allowed Appellant to amend his

complaint multiple times in order to understand what Appellant alleged, but

ultimately dismissed the complaint with prejudice because the court found

Appellant had failed to state a claim for relief and found further amendment

would have been futile. Subsequently, Appellant mailed four written requests

to Appellee seeking information on who owned his loan and the fees added

to his principal mortgage loan amount. Appellee responded to Appellant’s

request stating the owner of the loan is Freddie Mac and indicating the fees

added to Appellant’s mortgage loan amount were legal fees and costs, which

stemmed from the federal litigation.

        On November 17, 2014, Appellant filed a pro se complaint in state

court alleging Appellee committed intentional misrepresentation, violated

Pennsylvania      Unfair    Trade    Practices   and   Consumer        Protection   Law

(“UTPCPL”)1 and        committed      tortious   interference   with    a   contractual

relationship. Appellant’s complaint also alleged a count for a quiet title claim.

Appellee filed preliminary objections arguing that Appellant’s tort claims

were barred by the gist of the action doctrine; he failed to plead harm in

each of the tort claims; he failed to plead intentional misrepresentation with

specificity; and he failed to conform the quiet title claim to the Pennsylvania
____________________________________________


1
    73 P.S. § 201-1 et seq.




                                           -2-
J-A12024-16


Rules of Civil Procedure. Appellant filed a memorandum of law in opposition

to Appellee’s preliminary objections on February 24, 2015.2 On July 8, 2015,

the   court   sustained     Appellee’s     preliminary   objections   and   dismissed

Appellant’s complaint with prejudice. With the aid of counsel, Appellant filed

a timely notice of appeal.

       Appellant raises three issues for our review:

       WHETHER THE TRIAL COURT ABUSED ITS DISCRETION BY
       DISMISSING [APPELLANT’S] COMPLAINT WITH PREJUDICE UPON
       GRANTING [APPELLEE’S] PRELIMINARY OBJECTIONS.

       WHETHER THE TRIAL COURT ABUSED ITS DISCRETION BY
       FAILING TO PROVIDE [APPELLANT] LEAVE TO AMEND HIS
       PLEADING AND CURE ANY DEFECT(S).

       WHETHER THIS COURT SHOULD VACATE THE LOWER COURT’S
       ORDER AND REMAND FOR FURTHER PROCEEDINGS THEREBY
       PERMITTING [APPELLANT] THE OPPORTUNITY TO FILE AN
       AMENDED PLEADING.

Appellant’s Brief, at 10.

       For purposes of disposition, we address Appellant’s issues together.

Appellant argues the court should have given Appellant the opportunity to

amend his complaint because Pennsylvania law imposes a positive duty on

courts to allow a plaintiff the opportunity to file an amended complaint if it is

evident that the pleading can be cured by amendment or if there is a

“reasonable opportunity that amendment can be accomplished successfully.”
____________________________________________


2
  Appellant purported to withdraw his claim that tortious interference is
recognized in Pennsylvania. See Memorandum of Law in Opposition to
Preliminary Objections of Defendant First Niagara Bank, N.A., at 8.



                                           -3-
J-A12024-16


Appellant’s Brief, at 14. Appellant emphasizes that with the assistance of

counsel, Appellant could have set forth cognizable claims in his amended

complaint. Appellant complains that the court’s dismissal of his complaint

with prejudice will limit his access to state courts in the future. Appellant

concludes the court abused its discretion in dismissing the complaint with

prejudice and demands the opportunity to file an amended complaint. We

disagree.


     The relevant scope and standard of review are as follows:

     Our review of a trial court’s sustaining of preliminary objections in
     the nature of a demurrer is plenary. Such preliminary objections
     should be sustained only if, assuming the averments of the
     complaint to be true, the plaintiff has failed to assert a legally
     cognizable cause of action. We will reverse a trial court’s decision
     to sustain preliminary objections only if the trial court has
     committed an error of law or an abuse of discretion.

     Kramer v. Dunn, 749 A.2d 984, 990 (Pa. Super. 2000) (internal
     citations omitted).

     All material facts set forth in the complaint as well as all
     inferences reasonably [deducible] therefrom are admitted as true
     for [the purpose of this review]. The question presented by the
     demurrer is whether, on the facts averred, the law says with
     certainty that no recovery is possible. Where a doubt exists as to
     whether a demurrer should be sustained, this doubt should be
     resolved in favor of overruling it.

     Wawa, Inc. v. Alexander J. Litwornia & Associates, 817 A.2d
543, 544 (Pa.Super. 2003) (quoting Price v. Brown, 545 Pa.
216, 221, 680 A.2d 1149, 1151 (1996)) (emphasis added).
     Regarding a demurrer, this Court has held:

     A demurrer is an assertion that a complaint does not set forth a
     cause of action or a claim on which relief can be granted. A
     demurrer by a defendant admits all relevant facts sufficiently
     pleaded in the complaint and all inferences fairly deducible

                                    -4-
J-A12024-16


      therefrom, but not conclusions of law or unjustified inferences. In
      ruling on a demurrer, the court may consider only such matters
      as arise out of the complaint itself; it cannot supply a fact missing
      in the complaint.

      Binswanger v. Levy, 457 A.2d 103, 104 ([Pa.Super.] 1983)
      (internal citations omitted). Where the complaint fails to set
      forth a valid cause of action, a preliminary objection in the
      nature of a demurrer is properly sustained. McArdle v.
      Tronetti, 627 A.2d 1219, 1221 ([Pa.Super.] 1993), appeal
      denied, 537 Pa. 622, 641 A.2d 587 (1994).

Lerner v. Lerner, 954 A.2d 1229, 1234-35 (Pa. Super. 2008) (emphasis in

original).

      A complaint must comply with Rule 1019 of the Pennsylvania Rules of

Civil Procedure, which states in relevant part:

      Rule 1019. Contents of Pleadings. General and Specific
      Averments

             (a) The material facts on which a cause of action or
      defense is based shall be stated in a concise and summary form.

              (b) Averments of fraud or mistake shall be averred with
      particularity. Malice, intent, knowledge, and other conditions of
      mind may be averred generally.

                                  *    *    *

            (f) Averments of time, place and items of special
      damage shall be specifically stated.

                                  *    *    *

               (h) When any claim or defense is based upon an
      agreement, the pleading shall state specifically if the agreement
      is oral or written.

            Note: If the agreement is in writing, it must be attached to
      the pleading. See subdivision (i) of this rule.


                                      -5-
J-A12024-16


             (i) When any claim or defense is based upon a writing,
     the pleader shall attach a copy of the writing, or the material
     part thereof, but if the writing or copy is not accessible to the
     pleader, it is sufficient so to state, together with the reason, and
     to set forth the substance in writing.

Pa.R.C.P. 1019.

     Rule 1019’s purpose is to allow the parties to understand the claims

asserted in the case. See Krajsa v. Keypunch, Inc., 622 A.2d 355, 357

(Pa. Super. 1993). The plaintiff does not need to identify specific legal

theories in the complaint, but he must provide essential facts to support the

claim. See id. “Assertions of legal rights and obligations in a complaint may

be construed as conclusions of law, which have no place in a pleading.”

DelConte v. Stefonick, 408 A.2d 1151, 1153 (Pa. Super. 1979) (citation

omitted). Although the rules of civil procedure are meant to be liberally

construed, liberal interpretation “does not entail total disregard of those

rules concerning pleading.” Krajsa, 622 A.2d at 357 (citation omitted).

     Rule 1028 of the Pennsylvania Rules of Civil Procedure states, in

pertinent part: “A party may file an amended pleading as of course within

twenty days after service of a copy of preliminary objections. If a party has

filed an amended pleading as a matter of course, the preliminary objections

to the original pleading shall be deemed moot.” Pa.R.C.P. 1028(c)(1).

Otherwise, “[a] party, either by filed consent of the adverse party or by

leave of court, may at any time … amend the pleading.” Pa.R.C.P. 1033.




                                    -6-
J-A12024-16


      The trial court has broad discretion in deciding whether to allow a

party to amend his pleading. See Somerset Cmty. Hosp. v. Allan B.

Mitchell & Associates, Inc., 685 A.2d 141, 147 (Pa. Super. 1996). We

note the right to amend a pleading should not be withheld where there is a

reasonable possibility that amendment can be accomplished successfully.

See Bata v. Central-Penn National Bank of Philadelphia, 224 A.2d 174,

182 (Pa. 1966). However, the liberal practice favoring amendment of

pleadings to allow full development of a party’s theories and averments

“does not encompass a duty in the courts to allow successive amendments

when the initial pleading indicates that the claim asserted cannot be

established.” Behrend v. Yellow Cab Co., 271 A.2d 241, 243 (Pa. 1970).

      Regarding intentional misrepresentation, or fraud, a plaintiff must

plead and prove the following elements: (1) there was a representation; (2)

which was material to the transaction at hand; (3) that was made falsely,

with knowledge of its falsity or recklessness as to whether it was true or

false; (4) with intent of misleading another into relying on it; (5) there was

justifiable reliance on the misrepresentation; and (6) the resulting injury was

proximately caused by the reliance. See Gibbs v. Ernst, 647 A.2d 882, 889

(Pa. 1994). In other words, fraud is a misrepresentation fraudulently uttered

with the intent to induce the action undertaken in reliance upon it, to the

damage of its victim. See Martin v. Hale Products, Inc., 699 A.2d 1283,

1288 (Pa. Super. 1997). Furthermore,


                                     -7-
J-A12024-16


       In order to protect those against whom generalized and
       unsupported fraud may be levied, the Pennsylvania Rules of Civil
       Procedure require that fraud be “averred with particularity.”
       Pa.R.C.P. 1019(b). Thus, a party raising a claim of fraud must
       set forth in its pleadings specific facts to support the alleged
       fraud. As the Supreme Court has explained this requirement and
       its purpose:

       Averments of fraud are meaningless epithets unless sufficient
       facts are set forth which will permit an inference that the claim is
       not without foundation or offered simply to harass the opposing
       party and to delay the pleader's own obligation.... The pleadings
       must adequately explain the nature of the claim to the opposing
       party so as to permit him to prepare a defense and they must be
       sufficient to convince the court that the averments are not
       merely subterfuge.

Presbyterian Med. Ctr. v. Budd, 832 A.2d 1066, 1072–73 (Pa. Super.

2003) (quoting New York State Elec. and Gas Corp. v. Westinghouse

Elec. Corp., 564 A.2d 919, 927 (Pa. Super. 1989))

       The UTPCPL is Pennsylvania’s consumer protection law, and it seeks to

prevent “[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce….” 73 P.S. § 201-3.3 The

purpose of the UTPCPL is to protect the public from unfair or deceptive

business practices. See Agliori v. Metropolitan Life Ins. Co., 879 A.2d
315, 318 (Pa. Super. 2005). Our Supreme Court has stated courts should

liberally construe the UTPCPL in order to affect the legislative goal of

consumer protection. See Com., by Creamer v. Monumental Properties,
____________________________________________


3
  The protections provided by the UTPCPL also apply to residential real
estate transactions. Growall v. Maietta, 931 A.2d 667, 676 (Pa.Super.
2007).



                                           -8-
J-A12024-16


Inc., 329 A.2d 812, 816 (Pa. 1974). The UTPCPL provides a private right of

action for anyone who “suffers any ascertainable loss of money or property”

as a result of an unlawful method, act or practice. 73 P.S. § 201-9.2(a). To

prevail on a claim under the UTPCPL, a plaintiff must be able to establish

justifiable reliance, causation, and injury. See Am. Fed'n of State Cty. &

Mun. Employees, Dist. Council 47 Health & Welfare Fund v. Ortho-

McNeil-Janssen Pharm., Inc., 857 F. Supp. 2d 510, 514 (E.D. Pa. 2012).

      A party is liable for pecuniary loss due to tortious interference with a

contractual relationship when the party “intentionally and improperly

interferes with the performance of a contract (except a contract to marry)

between another and a third person by inducing or otherwise causing the

third person not to perform the contract....” Empire Trucking Co. v.

Reading Anthracite Coal Co., 71 A.3d 923, 932 (Pa. Super 2013) (quoting

Walnut St. Assoc., Inc. v. Brokerage Concepts, Inc., 982 A.2d 94, 98

(Pa. Super. 2009), aff’d, 20 A.3d 468 (Pa. 2011). The elements of the cause

of action are (1) the existence of a contractual relationship between the

complainant and a third party; (2) an intent on the part of the defendant to

harm the plaintiff by interfering with that contractual relationship; (3) the

absence of privilege or justification on the part of the defendant; and (4) the

occasioning of actual damage as a result of defendant’s conduct. See

Phillips v. Selig, 959 A.2d 420, 429 (Pa. Super. 2008).




                                     -9-
J-A12024-16


      An action to quiet title must comply with Rule 1061 of Pennsylvania’s

Rule of Civil Procedure, which provides in relevant part as follows:

      Rule 1061. Conformity to Civil Action. Scope

                                   *     *      *

      (b) The action [to quiet title] may be brought

      (1) to compel an adverse party to commence an action of
      ejectment;

      (2) where an action of ejectment will not lie, to determine any
      right, lien, title or interest in the land or determine the validity or
      discharge of any document, obligation or deed affecting any
      right, lien, title or interest in land;

      (3) to compel an adverse party to file, record, cancel, surrender
      or satisfy of record, or admit the validity, invalidity or discharge
      of, any document obligation or deed affecting any right, lien, title
      or interest in land; or

      (4) to obtain possession of land sold at a judicial or tax sale.

Pa.R.C.P. 1061(b). Thus, the purpose of an action to quiet title is to resolve

conflict over interests in property. See Nat'l Christian Conference Center

v. Schulykill Tp., 597 A.2d 248 (Pa. Cmwlth. 1991).

      Instantly, the trial court addressed each of Appellant’s counts as

follows:

      Pennsylvania Rule of Civil Procedure 1028(a)(4) dictates that a
      party can object to the “legal insufficiency of a pleading.” When
      faced with preliminary objections in the nature of a demurrer,
      the court must take all well-pleaded allegations set forth in the
      pleadings as true. However, the court need not accept as true
      conclusions of law or other unsupported allegations contained
      therein. When it is obvious that the law does not permit recovery
      based on these allegations, the granting of a preliminary
      objection in the nature of a demurrer is appropriate.

                                       - 10 -
J-A12024-16



     [In Appellee’s] [p]reliminary [o]bjection[, it] demurred to
     [c]ounts I, II and III of [Appellant’s] [c]omplaint claiming that
     each of the counts was barred by the gist of the action doctrine.
     In [c]ount [I], [Appellant] alleged “[v]iolation of Pennsylvania’s
     [UTPCPL”;] in [c]ount [II], [Appellant] alleged “[t]ortious
     [i]nterference[”;] and in [c]ount [III], [Appellant] alleged
     “[i]ntentional [m]isrepresentation.”

     Under the gist of the action doctrine, causes of action grounded
     in tort stemming from a breach of contract will not be recognized
     unless there is some cognizable duty above and beyond that
     created by the contractual obligation. In determining whether
     the complaint sounds in breach of contract or in tort, the critical
     distinction is that “the former arises out of ‘breaches of duties
     imposed by mutual consensus agreements between particular
     individuals,’ while the latter arises out of ‘breaches of duties
     imposed by law as a matter of social policy.’”

     Here the gravamen of [Appellant’s] complaint is that [Appellee]
     failed to uphold certain contractually mandated duties as
     [Appellant’s] loan servicer. [Appellant] claims that he is being
     assessed “legal fees and costs...which are inflated, unsupported
     by competent evidence, and unreasonable.” He also asserts
     [Appellee’s] “refusal to identify the [l]ender with evidence of
     ownership” [is] a form of tortious interference. Additionally, he
     claims the intentional misrepresentation of the legal fees
     assessed by the [Appellee] [is] in regard to “[Appellant’s] right
     to know the owner of the debt.” All of these tortious allegations
     arise solely from the agreement of the parties as a part of the
     mortgage, and as such, they are barred by the gist of the action
     doctrine.

     Assuming arguendo that [Appellant’s] claims are not barred by
     the gist of the action doctrine, [Appellant’s] [c]ounts I [through]
     III fail on an additional basis. That is, [Appellant] failed to
     adequately plead damages in [c]ount I, [c]ount II, or [c]ount III.
     Pennsylvania’s [UTPCPL] explicitly requires “actual damages” in
     order for a [p]laintiff to recover. Further, Pennsylvania has
     adopted the Restatement’s definition of intentional interference,
     which requires that “harm must actually result.” Lastly, claims
     for intentional misrepresentation require that an actual injury
     occur.


                                   - 11 -
J-A12024-16


     [Appellant] makes no allegations of recoverable injury in
     [c]ounts I [through] III. His sole request in each of these counts
     is for “damages to be proven at trial.” Moreover, even taking
     [Appellant’s] nebulous claims that he is unable to identify the
     “owner” of his loan to his liking, or that, he has been assessed
     legal fees and costs as true, such claims do not produce
     recoverable harm. Thus, the court appropriately granted
     [Appellee’s] demurrer to [c]ounts I, II, and III on this additional
     basis.

     Assuming arguendo that the above two bas[e]s [are] insufficient
     to dismiss [c]ount [III] of [Appellant’s] [c]omplaint, the court
     properly dismissed the [t]ortious [i]nterference claim for failing
     to plead interference with a third party. Pennsylvania law
     recognizes the Restatement of Torts’ claim for interference with
     a contractual relationship between third parties and a [p]laintiff.

     The facts that comprise [Appellant’s] second cause of action for
     “[t]ortious [i]nterference” deal exclusively with the agreement
     formed between himself and [Appellee]. No third party is
     alleged. The crux of this count appears to be that [Appellant]
     believed that [Appellee] was intentionally refusing to disclose
     who the “owner” of the mortgage was. [Appellant] then goes on
     to allege that [Appellee] assessed legal fees and additional costs
     to him as a result of this intentional act. Even assuming all of
     these allegations to be true, they pertain solely to the
     contractual relationship between the two parties to this action.
     [Appellant] has alleged no material facts that would substantiate
     a proper claim for intentional interference with the contractual
     relations of a third party as required by Pennsylvania law.

     The court likewise, arguendo, had an additional basis to grant
     [Appellee’s]     demurrer      to    [c]ount    III,  [i]ntentional
     [m]isrepresentation, for failing to plead fraud with specificity. In
     Pennsylvania, a party may object to a pleading if it is not plead
     with sufficient specificity. When assessing whether a pleading is
     sufficiently specific the relevant question is “‘whether the
     complaint is sufficiently clear to enable the defendant to prepare
     his defense,’ or ‘whether the plaintiff[’]s complaint informs the
     defendant with accuracy and completeness of the specific basis
     on which recovery is sought so that he may know without
     question upon what grounds to make his defense.’” Pennsylvania
     Rule of Civil Procedure 1019(b) requires that any allegations of
     “fraud or mistake” be alleged with specificity.

                                    - 12 -
J-A12024-16



     Here, once again, [Appellant] makes bare allegations that
     [Appellee], as the servicers of his loan, misrepresented who the
     “owner of the debt” was. He avers that [Appellees] did so to
     “induce [Appellant] to continue making mistake payments on the
     debt.” He also claims that this misrepresentation was made in
     order to assess various legal fees and other costs to
     [Appellant’s] account, none of which [Appellant] has ever paid.
     However, [Appellant’s] complaint fails to allege that [Appellee]
     intentionally withheld this information. More importantly,
     [Appellant] fails to point to or plead any duty on the part of
     [Appellee] in this regard or even allege that the fees were
     unwarranted. For these additional reasons, the court properly
     dismissed [Appellant’s] count for intentional misrepresentation.

     Finally, the court correctly dismissed [Appellant’s] [q]uiet: [t]itle
     claim in [c]ount IV for failing to conform to Pennsylvania Rules of
     Civil Procedure 1061-1068. Pennsylvania Rules of Civil Procedure
     1028(a)(2) provides that a party may object to a pleading for
     failure to conform to a rule of court. The rules further articulate,
     and [Appellant] agrees, that an action to quiet title may be
     instituted to “determine any right, title or interest in the land or
     determine the validity or discharge of any document, obligation
     or deed affecting any right, lien, title or interest in land.”

     In his complaint, [Appellant] avers that he seeks “to compel
     [Appellee] to file, record, cancel, surrender or satisfy of record,
     or admit the validity, invalidity or discharge of, any document,
     obligation or deed affecting any right, lien, title or interest in
     land” pursuant to Pennsylvania Rule of Civil Procedure
     1061(b)(3). However, [Appellant] does not contest the existence
     or the validity of the mortgage between himself and [Appellee]
     in his pleading. [Appellant’s] sole contention in his complaint is
     that [Appellee] did not adequately advise him of who the
     “owner” of his debt was. [Appellant] acknowledges that “there is
     a Mortgage known.” Indeed, [Appellant] even goes as far as to
     detail the manner in which the loan was initiated and
     “memorialized” within the state of Pennsylvania. This, in and of
     itself, is evidence that [Appellant] acknowledges the existence
     and validity of the mortgage, and as such, he cannot claim a
     cause of action to quiet title under Pennsylvania Roles of Civil
     Procedure 1061. For these reasons, the court properly disposed
     of the [Appellant’s] count [IV of] "[q]uiet [t]itle" by granting
     [Appellee’s] preliminary objection.

                                    - 13 -
J-A12024-16



Trial Court Opinion, filed September 2, 2015, at 2-7 (internal citations and

emphasis omitted). We agree with the court’s decision to dismiss Appellant’s

complaint with prejudice.

      Appellant’s initial complaint indicated the claims he asserted could not

be established. Appellant failed to plead the required element of injury or

damages for each of his counts of intentional misrepresentation, violation of

the UTPCPL, and tortious interference with a contractual relationship.

Regarding Appellant’s quiet title claim, we observe the purpose of the action

is not frustrated here because neither Appellant’s complaint nor the record

indicates that there is a conflict of interest in Appellant’s property requiring

such an action.

      We further observe Appellant made no effort to amend his complaint

within twenty days after receipt of Appellee’s preliminary objections. See

Pa.R.C.P. 1028(c)(1). Appellant also failed to seek for leave to amend his

complaint from the court or from Appellee at any time before this appeal.

See Pa.R.C.P. 1033. Although the liberal practice favors the amendment of

pleadings, under these circumstances Appellant is not entitled to a

successive amendment. Based on the foregoing, we conclude Appellant’s

issues are without merit. Accordingly, we affirm.

      Order affirmed.




                                     - 14 -
J-A12024-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2016




                          - 15 -